Title: From Thomas Jefferson to William Linn, 31 July 1791
From: Jefferson, Thomas
To: Linn, William



Sir
Philadelphia July 31. 1791.

I am to return you my thanks for the copy of the sermon you were so good as to send me, which I have perused with very great pleasure. It breathes that spirit of pure fraternity which exists in nature among all religions, and would make the ornament of all: and with the blessings we derive from religious liberty, makes us also sensible how highly we ought to value those of a temporal nature with which we are surrounded. I sincerely wish you in abundance those of every kind, being with sentiments of perfect respect, Sir Your most obedt & most humble servt,

Th: Jefferson

